                                         Case 3:18-cv-05469-MMC Document 103 Filed 06/17/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANNA-STINA KAMLAN, et al.,                      Case No. 18-cv-05469-MMC
                                  8                    Plaintiffs,
                                                                                         ORDER DENYING MOTION TO
                                  9              v.                                      AMEND
                                  10     DAVID MARSHALL, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 1, 2020, plaintiffs filed a “Motion for Leave to Amend Pleadings to Add

                                  14   Claims Against Third Party Defendant FP Transitions LLC.” By order filed June 2, 2020,

                                  15   the Court, noting plaintiffs’ motion is not in accordance with the Civil Local Rules of this

                                  16   District and this Court’s Standing Orders, directed plaintiffs to file, no later than June 4,

                                  17   2020, a “Notice of Motion, scheduling a hearing at least 35 days after June 1, 2020, and

                                  18   attaching thereto plaintiffs’ proposed amended complaint.” (See Doc. 100 at 1:24-25.)

                                  19   Plaintiffs have failed to file any such notice.

                                  20          Thereafter, by order filed June 9, 2020, the Court, ordered plaintiffs to show cause,

                                  21   in writing and no later than June 12, 2020, why their Motion for Leave to Amend should

                                  22   not be denied. Plaintiffs have failed to file any such response.

                                  23          Accordingly, plaintiffs’ Motion for Leave to Amend is hereby DENIED.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: June 17, 2020
                                                                                                 MAXINE M. CHESNEY
                                  27                                                             United States District Judge
                                  28
